Opinion by
Beaver, J.,
The appeal in this case and the five which follow it in regular order are from a decree, distributing a fund in the hands of the sheriff, arising from the sale of.the real estate of the defendant.
The claims represented by these appeals were judgments upon writs of sci. fa. upon mechanics’ liens filed against six separate properties belonging to the defendant. The money for distribution was awarded to the plaintiff who claimed under a mortgage which was alleged by the appellant to be a junior lien upon' the premises from the sale of which the fund arose.
The question raised by the appeal is similar to that in No. 123 of April Term, 1907, in which an opinion has this day been filed, ante, p. 249.
The court below held the mechanics’ liens in all of the cases invalid and the appellant here seeks to reverse the decree of distribution, on the ground that, judgment having been entered upon the sci. fa. upon the mechanics’ liens, the question of the validity of the lien was thereby established and that the appellee here was bound by that judgment, except as to the mere question of the priority of lien.-
For the reasons stated in the opinion in 123 of April Term, 1907, the appellant’s contention cannot prevail.
The decree is, therefore, affirmed and the appeal dismissed at the costs of the appellant.